Order entered March 20, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00050-CV

                     TEXPRO CONSTRUCTION GROUP, LLC, Appellant

                                                 V.

                                 SYLVESTER DAVIS, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-05010

                                             ORDER
          The reporter’s record in this case is overdue. By postcard dated February 10, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

          We ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid or made arrangements to pay for the record. We notify appellant that if we receive

verification it has not requested, paid for, or made arrangements to pay for the reporter’s

record, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c)
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:


Vielica Dobbins
Official Court Reporter, 134th Judicial District Court



                                              /s/    CAROLYN WRIGHT
                                                     CHIEF JUSTICE